UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6655



JESSE BROWN GRAVES,

                                              Plaintiff - Appellant,

          versus


HARLEY G. LAPPIN, Commissioner, Federal Bureau
of Prisons; B. A. BLEDSOE, Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CA-04-50-1-FPS)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse Brown Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jesse Brown Graves, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).          We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See Graves v. Lappin, No. CA-04-50-1-FPS (N.D.W.

Va. Apr. 25, 2005).           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented    in   the

materials     before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -